        CASE 0:20-cv-00647-DSD-KMM Doc. 87 Filed 10/23/20 Page 1 of 12



                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                           CIVIL NO. 20-647(DSD/KMM)

Anders Rydholm,

                   Plaintiff,

v.                                                              AMENDED ORDER

Equifax Information Services, LLC,
Experian Information Solutions, Inc.,
And Trans Union LLC,

                   Defendants.


        This matter is before the court upon defendants Experian

Information     Solutions,         Inc.   and   Trans    Union     LLC’s   motion    to

dismiss.      Based on a review of the file, record, and proceedings

herein, and for the following reasons, the motion is granted.



                                      BACKGROUND

        This Fair Credit Reporting Act (FCRA) dispute arises out of

allegedly inaccurate information on plaintiff Anders Rydholm’s

credit reports following his discharge from bankruptcy.                         Rydholm

filed    a   Chapter     7    bankruptcy      petition     in    the   United    States

Bankruptcy Court for the District of Minnesota in May 2019. Compl.

¶ 11.     He obtained a discharge on August 29, 2019.                      Id. ¶ 12.

Eager to ensure that his discharge was being accurately reported,

Rydholm      requested       and   received     consumer    credit     reports     from
      CASE 0:20-cv-00647-DSD-KMM Doc. 87 Filed 10/23/20 Page 2 of 12



Experian and Trans Union on November 6, 2019.             Id. ¶ 14.    Alleged

issues with those reports form the basis of this lawsuit.

       At issue here is Experian’s and Trans Union’s reporting of

Rydholm’s Wells Fargo Bank, N.A. account ending in 1765 (Account).

Id. ¶¶ 15, 17–20.     Rydholm asserts that the Account was listed in

the   Schedule   F   of   his   bankruptcy     petition    as   an    unsecured

nonpriority claim that would have been included in the August 2019

discharge.    Id. ¶ 21.    Rydholm alleges that Experian reported the

Account “with a balance of $7,986 as of April 2019 and reported

the account as open.”      Id. ¶ 17.       Similarly, Rydholm alleges that

Trans Union reported the Account “with a balance of $7,986 as of

April 2019 and reported the account as ‘Current; Paid or Paying as

Agreed.’”    Id. ¶ 19.

      Rydholm believes that these descriptions of the Account were

inaccurate because they did not show the Account “as discharged in

bankruptcy or similar language with zero balance.”              Id. ¶¶ 18, 20.

Rydholm asserts that both Experian and Trans Union reported that

his “Chapter 7 bankruptcy was discharged in August 2019,” and that

they therefore “knew or had reason to know that their reporting of

the accounts was inaccurate ....” Id. ¶¶ 22, 24, 25. Accordingly,

Rydholm contends that neither Experian nor Trans Union “maintain

reasonable procedures to ensure debts that are derogatory prior to

a consumer’s bankruptcy filing do not continue to report balances

owing or past due amounts when those debts are almost certainly

                                       2
        CASE 0:20-cv-00647-DSD-KMM Doc. 87 Filed 10/23/20 Page 3 of 12



discharged in bankruptcy,” in violation of the FCRA, 15 U.S.C.

§ 1681e(b).     Id. ¶¶ 26, 33–35.     As a result, Rydholm alleges that

he has suffered damages in the form of credit denials; less

favorable credit rates; and embarrassment, anguish, and emotional

and mental pain.      Id. ¶¶ 27–31.

       Rydholm did not provide copies of the credit reports at issue,

but they were submitted as exhibits to the pending motion to

dismiss.      The Trans Union report includes notice of Rydholm’s

Chapter 7 bankruptcy on the first page.         See ECF No. 62, Ex. A, at

2. 1    It reports that Rydholm’s bankruptcy petition was filed on

May 14, 2019, and discharged on August 29, 2019.               Id.       Under

“Type,” it states “CHAPTER 7 BANKRUPTCY DISCHARGED.”              Id.     The

Account is listed later in the report under a section titled

“Satisfactory Accounts.”       Id. at 6, 10–11.     The report shows that

Rydholm made regular monthly payments on the Account from May 2017

to April 2019; it does not report any account activity after April

2019.      Id. at 10–11.     The Account was rated as “OK,” meaning

payments were current, from October 2016 to April 2019. 2          Id.    The

report states that the balance as of April 2019 was $7,986, and




       1For purposes of clarity, the court refers to the page
numbers assigned by CM/ECF.

       2 The rating key is included on the first page of the Trans
Union report.    The ratings “describe the payments that may be
reported by your creditors.” Id. at 2. The rating key does not
include an option for accounts discharged through bankruptcy. Id.
                                      3
     CASE 0:20-cv-00647-DSD-KMM Doc. 87 Filed 10/23/20 Page 4 of 12



that the pay status was “Current; Paid or Paying as Agreed” as of

April 2019.   Id. at 10.    The status of the Account was last updated

on April 30, 2019.    Id.

     The   Experian   report    also       includes   notice    of   Rydholm’s

bankruptcy, although its reporting is slightly different.                 See

Myers Decl. Ex. A.     Contrary to Rydholm’s allegations, it lists

his bankruptcy as filed in May 2019, but does not report that the

bankruptcy had been discharged.        Id. at 1. 3    The report states “not

reported” under the “Date resolved” section, and under “Status,”

it says “Chapter 7 bankruptcy petition.”               Id.     The Account is

listed later in the report under a section titled “Your accounts

in good standing.”    See id. at 4, 7.          The Experian report shows

that Rydholm made regular monthly payments on the Account from

November 2017 to March 2019; it does not report any account

activity after March 2019. Id. at 7. It lists the “Recent balance”

as “$7,986 as of Apr[il] 2019.”        Id.    It also lists the Account as

“Open/Never Late” as of April 2019.          Id.

     Rydholm filed suit against Experian and Trans Union on March

3, 2020, alleging one violation of the FCRA. 4           Experian and Trans




     3 This exhibit does not include page numbers assigned through
CM/ECF, so the court refers to the page numbers included on the
exhibit.

     4  Rydholm also sued Equifax Information Services, LLC, but
they have resolved their dispute and Equifax is no longer a party
to this action. See Compl. ¶ 12; ECF Nos. 28, 73, 75.
                                       4
     CASE 0:20-cv-00647-DSD-KMM Doc. 87 Filed 10/23/20 Page 5 of 12



Union now move to dismiss for failure to state a claim.

     The court previously granted the motion to dismiss as to both

Experian and Trans Union.     The court was then alerted to factual

errors it made with regard to its description of the Trans Union

report.   Trans Union filed two exhibits containing Rydholm’s

November 6, 2019, credit report: one exhibit that showed unredacted

information pertaining to the wrong account, see ECF No. 43, and

a corrected exhibit that showed unredacted information pertaining

to the correct account, see ECF No. 62.         The court erroneously

relied on the first exhibit in analyzing Rydholm’s claim against

Trans Union.   The court now vacates its previous order and issues

this amended order.



                              DISCUSSION

I.   Standard of Review

     To survive a motion to dismiss for failure to state a claim,

“‘a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.’”

Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).         “A claim

has facial plausibility when the plaintiff [has pleaded] factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”         Iqbal,

556 U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544,

                                   5
      CASE 0:20-cv-00647-DSD-KMM Doc. 87 Filed 10/23/20 Page 6 of 12



556 (2007)).     Although a complaint need not contain detailed

factual allegations, it must raise a right to relief above the

speculative level.       Twombly, 550 U.S. at 555.               When evaluating a

motion to dismiss for failure to state a claim, the court must

accept plausible factual allegations as true.                        “[L]abels and

conclusions or a formulaic recitation of the elements of a cause

of action” are not sufficient.            Iqbal, 556 U.S. at 678 (citation

and internal quotation marks omitted).

      Considering      matters      outside          the     pleadings     typically

transforms a motion to dismiss into one for summary judgment. Fed.

R. Civ. P. 12(d).        The court may, however, consider documents

“necessarily embraced” by the pleadings on a motion to dismiss.

See Zean v. Fairview Health Servs., 858 F.3d 520, 526 (8th Cir.

2017).   The Experian and Trans Union credit reports are two such

documents.     See     id.   (“In   general,         materials   embraced    by   the

complaint    include    documents    whose          contents   are   alleged   in   a

complaint and whose authenticity no party questions, but which are

not physically attached to the pleadings.” (citation omitted)).

Although the reports were provided by defendants, Rydholm has not

contested    their     accuracy     and       the    court     therefore    properly

considers them at this stage.

II.   Section 1681e(b) of the FCRA

      The FCRA outlines a number of procedural and substantive

requirements meant to “ensure fair and accurate credit reporting,

                                          6
     CASE 0:20-cv-00647-DSD-KMM Doc. 87 Filed 10/23/20 Page 7 of 12



promote efficiency in the banking system, and protect consumer

privacy.”   Poehl v. Countrywide Home Loans, Inc., 528 F.3d 1093,

1096 (8th Cir. 2008) (quoting Safeco Ins. Co. of Am. V. Burr, 551

U.S. 47, 52 (2007)).   Section 1681e(b) requires consumer reporting

agencies like Trans Union and Experian to “follow reasonable

procedures to assure maximum possible accuracy of the information”

contained in a consumer’s credit report.      15 U.S.C. § 1681e(b).

     To state a claim under § 1681e(b), Rydholm must plausibly

allege that defendants “failed to follow reasonable procedures to

assure maximum possible accuracy and that this failure caused

inaccurate information to appear on [his] credit report.”         Morris

v. Experian Info. Sols., Inc., _ F. Supp. 3d _, No. 20-cv-0604,

2020 WL 4703900, at *2 (D. Minn. Aug. 13, 2020) (quotation omitted)

(citing Hauser v. Equifax, Inc., 602 F.2d 811, 814–15 (8th Cir.

1979)).

III. Experian’s Alleged Violation of the FCRA 5

     Rydholm’s allegations pertaining to how Experian reported the

status of the Account do not exactly line up with the report

itself.   Rydholm insinuates that Experian reported the Account as

open as of the November 2019 reporting date.          See Compl. ¶ 17.

The status date clearly shows, however, that the Account was open


     5  This amended order corrects factual errors made by the
court in its previous order on this matter. Those errors did
not affect the court’s analysis as to Rydholm’s claim against
Experian, however, so this analysis remains unchanged.
                                   7
     CASE 0:20-cv-00647-DSD-KMM Doc. 87 Filed 10/23/20 Page 8 of 12



as of April 2019.           Id.     Given that Rydholm did not file for

bankruptcy until May 2019, and his bankruptcy was not discharged

until August 2019, Experian’s reporting of the Account as open as

of April 2019 is not inaccurate.              Although technically accurate,

as discussed above, this reporting of the account may be deemed

inaccurate for purposes of § 1681e(b) if it is misleading.                     The

court need not determine whether Experian’s reporting may be

misleading, however, because the Experian report contained another

inaccuracy:     it    reported      Rydholm’s     bankruptcy    as   ongoing      in

November   2019      and   failed   to   report    that   his   debts    had   been

discharged in August 2019.          Myers Decl. Ex. A, at 1.

     Although it was inaccurate to report Rydholm’s bankruptcy as

still in the petition phase, Rydholm has not plausibly alleged

that Experian’s failure to follow reasonable procedures caused

that inaccuracy to appear on his report.                  Rydholm alleges that

Experian “do[es] not maintain reasonable procedures to ensure

debts that are derogatory prior to a consumer’s bankruptcy filing

do not continue to report balances owing or past due amounts when

those debts are almost certainly discharged in bankruptcy.” Compl.

¶ 26. In order to allege that Experian failed to follow procedures

regarding its reporting of debts after a bankruptcy discharge,

however, Experian must have had notice of the bankruptcy discharge.

     Rydholm alleges that “Experian was also reporting on the

November   6,     2019     credit    report     that   Plaintiff’s      Chapter    7

                                         8
     CASE 0:20-cv-00647-DSD-KMM Doc. 87 Filed 10/23/20 Page 9 of 12



bankruptcy was discharged in August 2019,” and therefore Experian

“knew or had reason to know that [its] reporting of the accounts

was inaccurate because [it was] reporting Plaintiff’s bankruptcy

as discharged in August 2019....”            Id. ¶¶ 22, 25.     A review of the

report, however, shows that these allegations are contradicted by

the report itself.        The report shows that, although Experian had

notice that Rydholm had filed his Chapter 7 bankruptcy petition,

it did not appear to have had notice that the bankruptcy had been

discharged. The FCRA does not require Experian to scour bankruptcy

dockets    to    establish   the    status    of   an    individual    consumer’s

petition.       Cf. Childress v. Experian Info. Sols., Inc., 790 F.3d

745, 747–48 (7th Cir. 2015) (holding that Experian was not required

to review individual bankruptcies to determine a bankruptcy’s

exact status); Sarver v. Experian Info. Sols., 390 F.3d 969, 972

(7th Cir. 2004) (holding that Experian need not examine individual

entries within a bankruptcy discharge).                 Because Experian is not

required    to     comb   through    individual         bankruptcy    dockets   to

determine the status of a bankruptcy, to plausibly allege that

Experian failed to maintain reasonable procedures to ensure proper

reporting after a bankruptcy discharge, Experian must first be

aware that the bankruptcy was discharged.                 Rydholm has failed to

plausibly allege that Experian had that knowledge. He therefore

has failed to state a claim under § 1681e(b), and his claim against

Experian must be dismissed.

                                        9
        CASE 0:20-cv-00647-DSD-KMM Doc. 87 Filed 10/23/20 Page 10 of 12



IV.     Trans Union’s Alleged Violation of the FCRA 6

       As with the Experian report, the court is not convinced that

Trans      Union’s   reporting    of     the    Account    was    inaccurate.         The

information        provided    was     accurate    as     of    the   last      day   the

information was updated, April 30, 2019.                        On April 30, 2019,

Rydholm had not yet filed for bankruptcy, so the Account was

accurately listed as a “Satisfactory Account” that was “Current;

Paid       or   Paying   as   Agreed.”      ECF    No.    62    Ex.   A,   at    6,   10.

Nevertheless, the court will concede for purposes of the instant

motion that the information listed may be misleading due to the

fact that, as of the November 6, 2019, reporting date, the account

had been discharged in Rydholm’s Chapter 7 bankruptcy.

       That does not resolve the issue of whether Rydholm plausibly

alleged that Trans Union failed to maintain and follow reasonable

procedures with regard to its reporting.                       With regard to this

claim, Rydholm alleged that Trans Union “do[es] not maintain

reasonable procedures to ensure debts that are derogatory prior to

a consumer’s bankruptcy filing do not continue to report balances

owing or past due amounts when those debts are almost certainly

discharged in bankruptcy.”               Compl. ¶ 26.          The Account was not,

however, derogatory in status prior to Rydholm’s bankruptcy.                          For




       6The court has now taken into consideration the correct
facts with regard to Rydholm’s claim against Trans Union, and
analyzes that claim as follows.
                                           10
       CASE 0:20-cv-00647-DSD-KMM Doc. 87 Filed 10/23/20 Page 11 of 12



purposes of credit reports, the term derogatory relates to accounts

with a negative status, such as those for which payments are late,

or that are in foreclosure or bankruptcy. See Derogatory, Merriam-

Webster,      https://www.merriam-webster.com/dictionary/derogatory

(last visited Oct. 23, 2020).            The report clearly shows that it

was a “Satisfactory Account[],” that it was “Current; Paid or

Paying as Agreed,” and that Rydholm had been current on his

payments from October 2016 to April 2019.              As such, the account

was not derogatory before Rydholm filed for bankruptcy.                  Similar

to the analysis above with regard to Experian, in order for Trans

Union to have failed to follow “reasonable procedures to ensure

debts that are derogatory prior to a consumer’s bankruptcy filing”

are    properly   reported    after   the    consumer’s   bankruptcy,      those

accounts must first have been derogatory prior to the bankruptcy

filing. Because Rydholm has not plausibly alleged that the Account

was derogatory before his bankruptcy filing, he cannot plausibly

allege that Trans Union failed to maintain reasonable procedures

with    regard    to   its   reporting      on   derogatory   accounts    post-

bankruptcy and his FCRA claim fails.



                                 CONCLUSION

       Accordingly, IT IS HEREBY ORDERERD that:

       1.   The court’s previous order granting defendants’ motion

to dismiss [ECF No. 83] is vacated;

                                      11
     CASE 0:20-cv-00647-DSD-KMM Doc. 87 Filed 10/23/20 Page 12 of 12



     2.   The motion to dismiss [ECF No. 23] is granted based on

the information and analysis above; and

     3.   Rydholm’s claims against Experian Information Solutions,

Inc. and Trans Union LLC are dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: October 23, 2020

                                        s/David S. Doty
                                        David S. Doty, Judge
                                        United States District Court




                                   12
